Exhibit 10.1

FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made effective as of
[            , 201    ], by and between Health Insurance Innovations, Inc., a
Delaware corporation (the “Corporation”) and [                    ]
(“Indemnitee”).

WHEREAS, increased corporate litigation has subjected officers and directors to
litigation risks and expenses, and the limitations on the availability of
director and officer liability insurance may make it increasingly difficult for
the Corporation to attract and retain the most capable persons reasonably
available to serve as officers and/or directors of the Corporation; and

WHEREAS, the Corporation desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to or
revocation of the Corporation’s Certificate of Incorporation (the “Certificate
of Incorporation”) or the Corporation’s Bylaws (the “Bylaws”) or the Operating
Agreement of Health Plan Intermediaries Holdings, LLC (the “Operating
Agreement”) or any change in the ownership of the Corporation or the composition
of its Board of Directors); and

WHEREAS, the Corporation intends that this Agreement provide Indemnitee with
greater protection than that which is provided by the Certificate of
Incorporation and Bylaws; and

WHEREAS, Indemnitee’s willingness to serve as an officer and/or director, as the
case may be, of the Corporation is predicated, in substantial part, upon the
Corporation’s willingness to indemnify him or her in accordance with the
principles reflected above, to the fullest extent permitted by the laws of the
State of Delaware, and upon the other undertakings set forth in this Agreement;
and

WHEREAS, the indemnifications provisions set forth in this Agreement are not
exclusive and thereby contemplate that contracts may be entered into between the
Corporation and its directors, officers and other persons with respect to
indemnification; and

WHEREAS, in order to induce Indemnitee to serve as an officer and/or director,
as the case may be, of the Corporation, the Corporation has determined and
agreed to enter into this Agreement with Indemnitee.

NOW, THEREFORE, in consideration of the mutual promises made in this Agreement,
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the Corporation and Indemnitee hereby agree as follows:

1. Indemnification.

(a) Third Party Proceedings. The Corporation shall indemnify Indemnitee if
Indemnitee is or was a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the Corporation) by reason of the fact that Indemnitee is or was, or
has agreed to become, an officer and/or director, as the case may be, of the
Corporation, or any subsidiary of the Corporation, by reason of any actual or
alleged error or misstatement or misleading statement made or suffered by
Indemnitee, by reason of any action or inaction on the part of Indemnitee while
an officer and/or director, as the case may be, of the Corporation, or by reason
of the fact that Indemnitee is or was serving at the request of the Corporation
as an officer and/or director, as the case may be, of another corporation,
partnership, joint venture, trust or other enterprise (including without
limitation employee benefit plans and administrative committees thereof),
against expenses (including reasonable attorneys’ fees and disbursements),
damages



--------------------------------------------------------------------------------

(compensatory, exemplary, punitive or otherwise), costs of attachment or similar
bonds, judgments, fines and amounts paid in settlement (if such settlement is
approved in advance by the Corporation, such approval not to be unreasonably
withheld), in each case actually and reasonably incurred by Indemnitee in
connection with such action, suit or proceeding if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Corporation, and, with respect to any criminal action
or proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, or, with respect to any
criminal action or proceeding, that Indemnitee had reasonable cause to believe
that Indemnitee’s conduct was unlawful.

(b) Proceedings by or in the Right of the Corporation. The Corporation shall
indemnify Indemnitee if Indemnitee was or is a party or is threatened to be made
a party to any threatened, pending or completed action or proceeding by or in
the right of the Corporation or any subsidiary of the Corporation to procure a
judgment in its favor by reason of the fact that Indemnitee is or was, or has
agreed to become, an officer and/or director, as the case may be, of the
Corporation, or any subsidiary of the Corporation, by reason of any actual or
alleged error or misstatement or misleading statement made or suffered by
Indemnitee, by reason of any action or inaction on the part of Indemnitee while
an officer and/or director, as the case may be, or by reason of the fact that
Indemnitee is or was serving at the request of the Corporation as an officer
and/or director, as the case may be, of another corporation, partnership, joint
venture, trust or other enterprise (including without limitation employee
benefit plans and administrative committees thereof), against expenses
(including reasonable attorneys’ fees and disbursements), damages (compensatory,
exemplary, punitive or otherwise), costs of attachment or similar bonds,
judgments, fines and, to the fullest extent permitted by law, amounts paid in
settlement (if such settlement is approved in advance by the Corporation, such
approval not to be unreasonably withheld), in each case to the extent actually
and reasonably incurred by Indemnitee in connection with the defense or
settlement of such action or suit if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation and its stockholders, except that no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been finally adjudicated by a final, unappealable
order or judgment by a court having jurisdiction over the parties and the
subject matter of the dispute from which no further right of appeal exists to be
liable to the Corporation in the performance of Indemnitee’s duty to the
Corporation and its stockholders unless and only to the extent that the court in
which such action or proceeding is or was pending shall determine upon
application that, in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for such expenses which such court
shall deem proper.

(c) Mandatory Payment of Expenses. To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Section 1(a) or Section 1(b) or the defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against expenses
(including reasonable attorneys’ fees and disbursements) actually and reasonably
incurred by Indemnitee in connection therewith.

(d) Witness. Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of the fact that Indemnitee is or was an
officer and/or director, as the case may be, of the Corporation or was serving
at the request of the Corporation as an officer and/or director, as the case may
be, of another corporation, partnership, joint venture, trust or other
enterprise (including without limitation employee benefit plans and
administrative committees thereof), a witness in any action, suit or proceeding
to which Indemnitee is not a party, Indemnitee shall be indemnified against all
expenses (including reasonable attorneys’ fees and disbursements) actually and
reasonably incurred by Indemnitee in connection therewith.

 

2



--------------------------------------------------------------------------------

(e) Serving at the Request of the Corporation. For purposes of this Agreement,
if Indemnitee should serve as an officer and/or director, as the case may be, of
another corporation, partnership, joint venture, trust or other enterprise
(including without limitation employee benefit plans and administrative
committees thereof) it will be conclusively presumed in the case of any of the
foregoing that are “affiliates” of the Corporation as defined in Rule 12b-2
under the Securities Exchange Act of 1934, as amended) that Indemnitee was
serving at the request of the Corporation.

2. Expenses, Indemnification Procedure.

(a) Advancement of Expenses. The Corporation shall pay all expenses incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of any civil or criminal action, suit or proceeding referred to in Section l
hereof (including amounts actually paid in settlement of any such action, suit
or proceeding), as such expenses are incurred and in advance of the final
disposition of such action, suit or proceeding. Indemnitee hereby undertakes to
repay such amounts advanced only if, and to the extent that, it shall ultimately
be determined that Indemnitee is not entitled to be indemnified by the
Corporation as authorized hereby by a final, unappealable order or judgment by a
court having jurisdiction over the parties and the subject matter of the dispute
from which no further right of appeal exists. Indemnitee’s undertaking hereunder
need not be secured and shall be accepted without reference to Indemnitee’s
financial ability to make repayment if and to the extent that it shall
ultimately be determined as provided in this Agreement that Indemnitee is not
entitled to be indemnified under this Agreement or otherwise.

(b) Notice/Cooperation by Indemnitee. Indemnitee shall give the Corporation
notice in writing as soon as practicable of any claim made against Indemnitee
for which indemnification will or could be sought under this Agreement;
provided, however, that the omission so to notify an officer of the Corporation
will not relieve the Corporation from any obligation which it may have to
Indemnitee under this Agreement or otherwise unless and only to the extent that
such omission can be shown to have prejudiced the Corporation. Notice to the
Corporation shall be directed to the Chief Executive Officer of the Corporation
and shall be given in accordance with the provisions of Section 9(d) below. In
addition, Indemnitee shall give the Corporation such information and cooperation
as it may reasonably require and as shall be within Indemnitee’s power.

(c) Procedure. Any indemnification and advances provided for in Section 1 and
this Section 2 shall be made no later than thirty (30) days after receipt of the
written request of Indemnitee. If a claim under this Agreement, under any
statute, or under any provision of the Certificate of Incorporation or Bylaws or
the Operating Agreement providing for indemnification, is not paid in full by
the Corporation (or, in the case of the Operating Agreement, by Health Plan
Intermediaries Holdings, LLC) within thirty (30) days after a written request
for payment thereof has first been received by the Corporation (or, if pursuant
to the Operating Agreement, by Health Plan Intermediaries Holdings, LLC),
Indemnitee may, but need not, at any time thereafter bring an action against the
Corporation to recover the unpaid amount of the claim and, subject to Section 8
of this Agreement, Indemnitee shall also be entitled to be paid for the expenses
(including reasonable attorneys’ fees and disbursements) of bringing such
action. It shall be a defense to any such action (other than an action brought
to enforce a claim for expenses incurred in connection with any action, suit or
proceeding in advance of its final disposition) that Indemnitee has not met the
standards of conduct which make it permissible under applicable law for the
Corporation to indemnify Indemnitee for the amount claimed, but in such case, it
shall be presumed that Indemnitee has at all times acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation and the burden of proving such defense shall be on
the Corporation. Indemnitee shall be entitled to receive interim payments of
expenses pursuant to Section 2(a) unless and

 

3



--------------------------------------------------------------------------------

until such defense may be finally adjudicated by a final, unappealable order or
judgment by a court having jurisdiction over the parties and the subject matter
of the dispute from which no further right of appeal exists. Indemnitee shall be
presumed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Corporation, including financial statements,
or on information supplied to an Indemnitee by the officers of the Corporation
in the course of their duties, or on the advice of legal counsel for the
Corporation or on information or records given or reports made to the
Corporation by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Corporation. In addition, the
knowledge and/or actions, or failure to act, of any director, officer, agent or
employee of the Corporation, unless affiliated with Indemnitee, shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement. Furthermore, the Corporation shall conclusively be
presumed to have entered into this Agreement and assumed the obligations imposed
on it to induce Indemnitee to accept the position of, or to continue as an
officer and/or director, as the case may be, of the Corporation. It is the
parties’ intention that if the Corporation contests Indemnitee’s right to
indemnification, the question of Indemnitee’s right to indemnification shall be
for the court to decide, and neither the failure of the Corporation (including
its Board of Directors, any committee or subgroup of the Board of Directors,
independent legal counsel, or its stockholders) to have made a determination
that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct required by applicable
law, nor an actual determination by the Corporation (including its Board of
Directors, any committee or subgroup of the Board of Directors, independent
legal counsel, or its stockholders) that Indemnitee has not met such applicable
standard of conduct, shall create a presumption that Indemnitee has or has not
met the applicable standard of conduct.

(d) Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 2(b) hereof, the Corporation has director and officer
liability insurance in effect, the Corporation shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies (unless Indemnitee’s involvement
in such proceeding is solely as a witness or there is otherwise no basis for
asserting coverage). The Corporation shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(e) Selection of Counsel. In the event the Corporation shall be obligated under
Section 2(a) hereof to pay the expenses of any proceeding against Indemnitee,
the Corporation, if appropriate, shall be entitled to assume the defense of such
proceeding with counsel reasonably satisfactory to Indemnitee, upon the delivery
to Indemnitee of written notice of its election so to do. After delivery of such
notice and the retention of such counsel by the Corporation, the Corporation
will not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same proceeding,
provided that (i) Indemnitee shall have the right to employ counsel in any such
proceeding at Indemnitee’s expense; and (ii) if (A) the employment of counsel by
Indemnitee has been previously authorized by the Corporation, (B) Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Corporation and Indemnitee in the conduct of any such defense, (C) the
Corporation shall not, in fact, have employed counsel to assume the defense of
such proceeding or (D) the Corporation is not financially or legally able to
perform its indemnification obligations, then the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Corporation.

(f) Settlement. The Corporation shall not settle any action or claim in any
manner which would impose any penalty or limitation on Indemnitee that would not
be indemnifiable hereunder or for which indemnification would not be provided by
the Corporation without Indemnitee’s written consent.

 

4



--------------------------------------------------------------------------------

3. Additional Indemnification Rights, Nonexclusivity, Contribution.

(a) Scope. Notwithstanding any other provision of this Agreement, the
Corporation hereby agrees to indemnify the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Certificate of
Incorporation, the Bylaws, the Operating Agreement or by statute. In the event
of any change, after the date of this Agreement, in any applicable law, statute,
or rule which expands the right of a Delaware corporation to indemnify an
officer or member of its board of directors, such changes shall be deemed to be
within the purview of Indemnitee’s rights and the Corporation’s obligations
under this Agreement. In the event of any change in any applicable law, statute
or rule which narrows the right of a Delaware corporation to indemnify an
officer or member of its board of directors, such changes, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder.

(b) Nonexclusively. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Certificate of Incorporation, the Bylaws, any agreement (including the Operating
Agreement), any vote of stockholders or disinterested members of the
Corporation’s Board of Directors, the General Corporation Law of the State of
Delaware, or otherwise, both as to action in Indemnitee’s official capacity and
as to action in another capacity while holding such office. The indemnification
provided under this Agreement shall continue as to Indemnitee for any action
taken or not taken while serving in an indemnified capacity even though he or
she may have ceased to serve in any such capacity at the time of any action,
suit or other covered proceeding.

(c) Contribution in Event of Joint Liability.

(i) Subject to Section 1 hereof, in respect of any action, suit or proceeding in
which the Corporation is jointly liable with Indemnitee (or would be if joined
in such action, suit or proceeding), the Corporation shall pay, in the first
instance, the entire amount of any judgment or settlement of such action, suit
or proceeding without requiring Indemnitee to contribute to such payment and the
Corporation hereby waives and relinquishes any right of contribution it may have
against Indemnitee. The Corporation shall not enter into any settlement of any
action, suit or proceeding in which the Corporation is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless
such settlement provides for a full and final release of all claims asserted
against Indemnitee.

(ii) If, for any reason, Indemnitee shall elect or be required to pay all or any
portion of any judgment or settlement in any action, suit or proceeding in which
the Corporation is jointly liable with Indemnitee and for which the Corporation
would otherwise be obligated to indemnify Indemnitee under this Agreement, the
Corporation shall, to the extent permitted by applicable law, contribute to the
amount of such indemnifiable losses, judgments, fines and amounts paid in
settlement (if such settlement is approved in advance in writing by the
Corporation, which approval shall not be unreasonably withheld) actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Corporation and all officers, directors or
employees of the Corporation other than Indemnitee, on the one hand, and
Indemnitee, on the other hand, from the transaction from which such action, suit
or proceeding arose; provided, however, that the proportion determined on the
basis of relative benefit may, to the extent necessary to conform to law, be
further adjusted by reference to the relative fault of the Corporation and all
officers, directors or employees of the Corporation other than other indemnitees
who are jointly liable with Indemnitee, on the one hand, and all indemnitees,
including Indemnitee, on the other hand, in connection with the events that
resulted in such indemnifiable losses, judgments, fines or settlement amounts,
as well as any other equitable considerations which the law may require to be
considered. The relative fault of the Corporation and all officers, directors or
employees of the Corporation, other than Indemnitee, on the one

 

5



--------------------------------------------------------------------------------

hand, and Indemnitee, on the other hand, shall be determined by reference to,
among other things, the degree to which their actions were motivated by intent
to gain personal profit or advantage, the degree to which their liability is
primary or secondary and the degree to which their conduct is active or passive.

(iii) The Corporation hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Corporation who may be jointly liable with
Indemnitee.

4. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the expenses, judgments, fines or penalties actually or reasonably incurred in
the investigation, defense, appeal or settlement of any civil or criminal
action, suit or proceeding, but not, however, for the total amount thereof, the
Corporation shall nevertheless indemnify Indemnitee for the portion of such
expenses, judgments, fines or penalties to which Indemnitee is entitled. If
Indemnitee is not wholly successful in an action, suit or proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such action, suit or proceeding, the Company shall
indemnify Indemnitee for all indemnifiable losses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with each
successfully resolved claim, issue or matter. For purposes of this Section 4 and
without limitation, the termination of any claim, issue or matter in such an
action, suit or proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

5. Mutual Acknowledgment. Both the Corporation and the Indemnitee acknowledge
that in certain instances, Federal law or applicable public policy may prohibit
the Corporation from indemnifying its officers and directors under this
Agreement or otherwise. Indemnitee understands and acknowledges that the
Corporation may be required in the future to undertake to the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Corporation’s right under
public policy to indemnify Indemnitee and, in that event, the Indemnitee’s
rights and the Corporation’s obligations hereunder shall be subject to that
determination.

6. Director and Officer Liability Insurance. The Corporation shall, from time to
time, make the good faith determination whether or not it is practicable for the
Corporation to obtain and maintain a policy or policies of insurance with a
reputable insurance corporation providing the Indemnitee with coverage for
losses from wrongful acts, and to ensure the Corporation’s performance of its
indemnification obligations under this Agreement. In all policies of director
and officer liability insurance, Indemnitee shall be named as an insured in such
a manner as to provide Indemnitee the same rights and benefits as are accorded
to the most favorably insured of the Corporation’s officers and directors.
Notwithstanding the foregoing, the Corporation shall have no obligation to
obtain or maintain such insurance if the Corporation determines in good faith
that such insurance is not reasonably available, if the premium costs for such
insurance are disproportionate to the amount of coverage provided, if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if Indemnitee is covered by similar insurance
maintained by a parent or subsidiary of the Corporation. The Corporation shall
not be liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder if and to the extent that Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise.

7. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Corporation to do or fail to do any act in violation
of applicable law. The Corporation’s inability, pursuant to court order, to
perform its obligations under this Agreement shall not constitute a breach of
this Agreement. The provisions of this Agreement shall be severable as provided
in this Section 7. If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent

 

6



--------------------------------------------------------------------------------

jurisdiction, then the Corporation shall nevertheless indemnify Indemnitee to
the full extent permitted by any applicable portion of this Agreement that shall
not have been invalidated, and the balance of this Agreement not so invalidated
shall be enforceable in accordance with its terms.

8. Exceptions. Any other provision herein to the contrary notwithstanding, the
Corporation shall not be obligated pursuant to the terms of this Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145 of the Delaware General Corporation Law, but such indemnification or
advancement of expenses may be provided by the Corporation in specific cases if
the Board of Directors finds it to be appropriate;

(b) Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court having jurisdiction over the parties and
the subject matter of the dispute determines by a final, unappealable order or
judgment from which no further right of appeal exists, that each of the material
assertions made by Indemnitee in such proceeding was not made in good faith or
was frivolous; or

(c) Claims Under Section 16(b). To indemnify Indemnitee for expenses or the
payment of profits on account of any suit in which a final, unappealable
decision is rendered by a court having jurisdiction over the parties and the
subject matter of the dispute for an accounting of profits made from the
purchase and sale by Indemnitee of securities of the Corporation in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any similar
successor statute.

9. Miscellaneous.

(a) Governing Law. This Agreement shall be construed under and enforced in
accordance with the internal substantive laws of the State of Delaware. Any
litigation arising out of or incidental to this Agreement shall be initiated
only in a court of competent jurisdiction located within the State of Delaware.
Each party hereby consents to the personal jurisdiction of the State of
Delaware, acknowledges that venue is proper in any state or Federal court in the
State of Delaware, agrees that any action related to this Agreement must be
brought in a state or Federal court in the State of Delaware and waives any
objection that may exist, now or in the future, with respect to any of the
foregoing.

(b) Entire Agreement; Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merges all prior discussions between them. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing signed by the parties to this Agreement.
The failure by either party to enforce any rights under this Agreement shall not
be construed as a waiver of any rights of such party.

(c) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

 

7



--------------------------------------------------------------------------------

(d) Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given on the date of
personal delivery; or on the date of electronic confirmation of receipt, if sent
by telecopier; or three (3) days after deposit in the United States mail, if
mailed by certified or registered mail, return receipt requested (postage
prepaid); or one (1) day after delivery by a reputable overnight courier
(delivery charges prepaid), as follows:

(i) If to Indemnitee, to the address set forth below Indemnitee’s signature
hereto.

(ii) If to the Corporation, to:

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida 33613

Attention: Chief Executive Officer

Fax: (877) 376-5832

with a copy sent at the same time and by the same means to:

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida 33613

Attention: Chief Financial Officer

Fax: (877) 376-5832

with a copy sent at the same time and by the same means to:

Hill Ward Henderson

3700 Bank of America Plaza

101 East Kennedy Boulevard

Tampa, FL 33602

Attention: David S. Felman

Telephone: 813-221-3900

Fax: 813-221-2900

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

(f) Successors and Assigns. This Agreement shall be binding upon the Corporation
and its successors and assigns, and inure to the benefit of Indemnitee and
Indemnitee’s heirs, legal representatives and assigns.

(g) Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

(h) Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the
Corporation to effectively bring suit to enforce such rights.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as an instrument under seal as of the day and year set forth on the
first page of this Agreement.

 

HEALTH INSURANCE INNOVATIONS, INC.

 

Name:   Title:   INDEMNITEE:

 

Name:   Address:  